UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 9, 2011 (August 5, 2011) ERHC ENERGY INC. (Exact name of registrant as specified in its charter) Colorado 000-1-7325 88-0218499 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5444 Westheimer Road, Suite 1440, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (713) 626-4700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On August 5, 2011, ERHC Energy Inc. (the “Company”) issued a news release to announce plans for its third quarter investor conference call. The call is scheduled Friday, August 12, 2011 at 9:00 a.m. Eastern Time and will feature a Q&A session and management presentation. Interested parties are invited to participate by dialing 877-309-0830 (domestic) or 716-247-5185 (international) five to ten minutes before the call begins and reference the pass code 89824057. A replay of the call will be available from Friday, August 12, 2011 at 10:00 a.m. Eastern Time through August 19, 2011 by dialing 855-859-2056 (domestic) or 404-537-3406 (international) and referencing the pass code 89824057. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit number Description News Release dated August 5, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC ENERGY INC. Dated : August 9, 2011 By: /s/ Peter Ntephe Name: Peter Ntephe Title: Chief Executive Officer
